Citation Nr: 0807114	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  03-32 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a brain aneurysm. 

2.  Entitlement to service connection for ulcer disease.  

3.  Entitlement to an initial compensable rating for 
hemorrhoids. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from February 1985 to May 
1985.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by a 
Department of Veterans Affairs (hereinafter VA) Regional 
Office (hereinafter RO).  


FINDINGS OF FACT

1.  There is no medical evidence linking a brain aneurysm to 
military service.  

2.  Ulcer disease clearly and unmistakably pre-existed 
service and was not aggravated thereby.

3.  The objective evidence does not show hemorrhoids that are 
large or thrombotic, irreducible, or with excessive redundant 
tissue evidencing frequent recurrences.   


CONCLUSIONS OF LAW

1.  A brain aneurysm was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).  

2.  Ulcer disease was not incurred in or aggravated by 
service and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1111, 1112, 1113, 1131, 1137, 1153, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 
3.309 (2007).

3.  The criteria for an initial compensable rating for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 
(2007).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

With respect to the veteran's claims adjudicated below, VA 
has met the notification and assistance duties under 
applicable statute and regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).  With 
regard to the duty to notify, multiple letters have satisfied 
the duty to notify provisions.  As for the duty to assist, 
the veteran's service medical records have been obtained, 
along with post-service medical records.  The veteran has 
been afforded VA examinations.  There is no indication in the 
record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file, 
and the veteran himself has provided responses to letters 
from the RO requesting additional information in connection 
with his claims stating that he has no such additional 
evidence to submit.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006).

With respect specifically to the claim for an initial 
compensable rating for hemorrhoids, although notice was not 
provided to the veteran prior to the initial adjudication of 
this claim informing him that a disability rating and an 
effective date would be assigned should the claim of service 
connection for hemorrhoids be granted, the Board finds that 
the veteran has not been prejudiced.  "In cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated-it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled."  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 491 (2006).  Moreover, given 
this precedent, none of the additional notice discussed in a 
decision rendered after the veteran's claim was filed, 
Vazquez-Flores v. Peake, No. 05-355 (U.S. Vet. App. Jan. 30, 
2008), is required.  



II. Legal Criteria/Analysis 

A.  Service Connection Claims 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a), 3.304.  There are 
some disabilities, including ulcers, for which service 
connection may be presumed if the disorder is manifested to a 
degree of 10 percent or more within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there 
must be medical evidence of: (1) a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Brain Aneurysm

The service medical records do not reflect any evidence of a 
brain aneurysm.  Post-service clinical reports indicated that 
after service, the veteran was hit in the head in 


the late 1980s with the handle of a pistol several times.  
These clinical reports reflect evidence of a brain aneurysm, 
with computed axial tomography scans and magnetic resonance 
imaging scans of the brain revealing abnormal lesions.  
Pertinent complaints have included headaches, dizziness, 
nausea and vomiting.  None of the clinical evidence of record 
includes any medical findings or opinions linking a brain 
aneurysm to service.  

As for the veteran's assertions that he has a brain aneurysm 
that is related to service, such assertions cannot be used to 
establish a claim as a layperson is not qualified to render a 
medical opinion regarding the etiology of disorders and 
disabilities.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) 
(finding that competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  Thus, given the silent service 
medical records and the lack of any medical evidence linking 
a brain aneurysm to service, service connection for this 
disorder is not warranted.  

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, there is no medical 
evidence linking a brain aneurysm to the veteran's military.  
Accordingly, the preponderance of the evidence is against the 
veteran's claim for service connection for a brain aneurysm, 
and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Ulcer Disease

An August 2000 Board decision found that the veteran's claim 
for service connection for ulcer disease was not well 
grounded.  The Veterans Claims Assistance Act of 2000 (VCAA), 
which was enacted on November 9, 2000, specifically requires 
readjudication if the claim (1) became final between July 14, 
1999, and the enactment of the VCAA, (2) was issued by VA on 
the basis the claim was not well-grounded and (3) the veteran 
made a request for readjudication within two years of the 
enactment of the VCAA.  See Pub. L. No. 106-475, § 7, 114 
Stat. 


2096, 2099-100 (2000).  In accord with these provisions, the 
RO correctly conducted a de novo readjudication of the 
veteran's claim for service connection for ulcer disease 
without requiring the veteran to submit new and material 
evidence to reopen this claim because the Board decision that 
denied this claim was promulgated in August 2000, which was 
between July 14, 1999, and November 9, 2000.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).  To rebut the presumption of sound condition under 
38 U.S.C.A. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  38 C.F.R. § 3.304(b); VAOPGCPREC 3-03, 69 Fed. Reg. 
25178 (2004); Wagner v. Principi, 370 F.3d 1089, 1093 (Fed. 
Cir. 2004).  The veteran is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  See Cotant v. Principi, 17 Vet. App. 116, 132 
(2003).

VA may show a lack of aggravation by establishing that there 
was no increase in disability during service or that any 
"increase in disability [was] due to the natural progress of 
the" preexisting condition.  38 U.S.C.A § 1153.  If this 
burden is met, then the veteran is not entitled to service-
connected benefits.  However, if VA fails to rebut the 
presumption of soundness under section 1111, the veteran's 
claim is one for service connection.  This means that no 
deduction for the degree of disability existing at the time 
of entrance will be made if a rating is awarded.  Wagner, 370 
F.3d at 1096.  

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 
(1999).  It is an onerous evidentiary standard, requiring 
that the no-aggravation result be "undebatable."  Cotant, 
17 Vet. App. at 131.

The veteran's enlistment examination conducted in September 
1984, found no evidence of ulcers or ulcer disease.  
Accordingly, the veteran is presumed to have been sound at 
the time of entrance into military service.  38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304(b).  However, the veteran does not 
dispute that he had an ulcer prior to his entrance to 
service.  Indeed, private medical reports dated in 1984 of 
record reflect treatment for ulcer disease.  As such, the 
Board finds that clear and unmistakable evidence exists that 
ulcer disease existed prior to the veteran's brief period of 
active service from February 1985 to May 1985.  

As stated above, rebutting the presumption of soundness is a 
two-part analysis.  Thus, as it is shown by clear and 
unmistakable evidence that the veteran had ulcer disease 
prior to service, consideration must be given to whether 
clear and unmistakable evidence exists to show that the 
veteran's preexisting ulcer disease was not aggravated during 
service in order for the presumption of soundness to be 
rebutted.  A pre-existing injury or disease will be 
considered to have been aggravated by active service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease or 
disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  This 
includes medical facts and principles that may be considered 
to determine whether the increase is due to the natural 
progress of the condition.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  A veteran seeking service connection by 
aggravation is not entitled to presumption of aggravation in 
service, where there was temporary worsening of symptoms, but 
the condition itself did not worsen.  Hunt v. Derwinski, 1 
Vet. App. 292, 296 (1991).

Here, the service medical records from the veteran's period 
of active service do not reflect any evidence of treatment 
for ulcers, and there is of record no medical evidence 
indicating that the veteran's ulcers were worsened by 
service.  As such, the Board finds that when the evidence is 
viewed in it totality, there is clear and unmistakable 
evidence that the veteran's ulcer disease was not aggravated 
by service.  As clear and unmistakable evidence exists to 
show both that the veteran's ulcer disease preexisted service 
and was not aggravated in service, the presumption of 
soundness is rebutted.  Accordingly, as the evidence of 
record demonstrates that the pre-existing ulcer disease was 
not aggravated by the veteran's military service, service 
connection for ulcer disease is not warranted.  Wagner, 370 
F.3d at 1096.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim 
for service connection for ulcer disease, the doctrine is not 
for application.  Gilbert, 1 Vet. App. at 49 (1990).

B.  Increased Rating Claim

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, the Board notes that the claim for an increased 
rating for hemorrhoids at issue herein is based on the 
assignment of an initial rating for this condition following 
the initial award of service connection for this condition.  
The United States Court of Appeals for Veterans Claims 
(Court) held that the rule articulated in Francisco did not 
apply to the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Francisco, 7 Vet. App. at 58; see also Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007). 
 
The service medical records from the veteran's period of 
active duty reflect hemorrhoids, and service connection for 
this condition was granted by an October 


2002 rating decision.  A noncompensable rating has been 
assigned, and this rating has been continued until the 
present time.  

A compensable rating for hemorrhoids requires frequent 
recurrences of hemorrhoids that are large or thrombotic, 
irreducible, and with excessive redundant tissue.  
38 C.F.R. § 4.114, Diagnostic Code 7336.  Mild to moderate 
disability due to hemorrhoids warrants a noncompensable 
rating.  Id. 

Pertinent post-service evidence includes private clinical 
records dated in October and November 1995 reflecting 
treatment for external and internal hemorrhoids.  The 
hemorrhoids were described as being small, and to have 
"greatly dissipated" by November 1995.  A March 1998 VA 
examination showed the veteran reporting a history of 
thrombosed hemorrhoids two years prior to the examination.  
He reported two episodes of such hemorrhoids and of having 
minor flareups of hemorrhoids thereafter.  

At a May 2006 VA rectal examination, one small external 
hemorrhoid, 1 centimeter in diameter, was noted, and there 
was no evidence of thrombosis, bleeding, fissures, or anal or 
rectal strictures.  The examination did not show an anal or 
rectal stricture, anorectal fistula, impaired sphincter, or 
rectal prolapse.  The veteran described having four or more 
thrombosed hemorrhoids per year with occasional bleeding, 
pain, swelling, and tenesmus.  With respect to these 
symptoms, the examiner in May 2006 stated "the severity of 
the symptoms given [by the veteran] are . . . unlikely as the 
examination shows such little pathological abnormality."   

The post-service objective clinical evidence shows that the 
veteran's hemorrhoids are not thrombosed, large, or involve 
excessive redundant tissue.  As such, a compensable rating 
under Diagnostic Code 7336 for hemorrhoids is not warranted 
at any time subsequent to the effective date of the initial 
rating, August 3, 1997.  See Fenderson, 12 Vet. App. at 126; 
38 C.F.R. § 3.400 (2007).  

As the preponderance of the evidence is against the veteran's 
claim for a compensable initial rating for hemorrhoids, the 
doctrine is not for application.  Gilbert, 1 Vet. App. at 49 
(1990).

  
ORDER

Service connection for a brain aneurysm is denied. 

Service connection for ulcer disease is denied. 

An initial compensable rating for hemorrhoids is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


